[Cite as State v. Allen, 2022-Ohio-406.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 29080
                                                 :
 v.                                              :   Trial Court Case No. 2020-TRD-5380
                                                 :
 ANTAMEKA L. ALLEN                               :   (Criminal Appeal from
                                                 :   Municipal Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                           Rendered on the 11th day of February, 2022.

                                            ...........

AMY B. MUSTO, Atty. Reg. No. 0071514, Assistant Prosecuting Attorney, City of Dayton
Prosecutor’s Office, Appellate Division, 335 West Third Street, Room 372, Dayton, Ohio
45402
      Attorney for Plaintiff-Appellee

JOHN A. FISCHER, Atty. Reg. No. 0068346, 70 Birch Alley, Suite 240, Dayton, Ohio
45440
      Attorney for Defendant-Appellant

                                           .............




EPLEY, J.
                                                                                          -2-




       {¶ 1} Defendant-Appellant Antameka L. Allen appeals from a judgment of the

Dayton Municipal Court, which after a bench trial, found her guilty of failure to stop after

an accident and failure to keep an assured clear distance. For the reasons that follow, the

trial court’s judgment will be affirmed.

       I.     Facts and Procedural History

       {¶ 2} On September 15, 2020, Shanata Cosby was stopped by a red light at the

intersection of River View Avenue and Paul Laurence Dunbar Street in Dayton waiting to

make a right-hand turn. When the light turned green, Cosby noticed a pedestrian in the

crosswalk, so instead of making her turn onto Paul Laurence Dunbar, she paused to let

the man cross the street. As she was stopped waiting to turn, Cosby was rear-ended by

the red Chevy Impala driven by Allen. After the impact, Cosby made the right-hand turn,

parked on the side of the road, and took a picture of the Allen’s car. Allen drove her car

straight through the intersection and stopped. Cosby called the police.

       {¶ 3} Trial testimony indicated that Allen then approached Cosby’s car and was

immediately argumentative. According to Cosby’s testimony, Cosby told Allen that she

was not going to talk to her and that they would wait until police officers arrived to sort

things out. Allen, though, was not satisfied with that reply and shifted her focus to Cosby’s

20-year-old daughter, who was a passenger in the car. Cosby again shut down the

conversation. Allen then returned to her vehicle and drove off. No information was

exchanged.

       {¶ 4} After Allen left the scene, Cosby called the police back and made an

appointment to meet with detectives the following day. While Cosby did not know the
                                                                                               -3-


name of the woman who rear-ended her, she had taken a picture of the vehicle. Officers

were able to use the picture, which included the license plate, to discern the identity of

the driver – Allen. Detectives later contacted Allen, who, in a written statement, confirmed

that she rear-ended Cosby, but claimed that Cosby refused to exchange information.

       {¶ 5} Allen ultimately was charged with not having a valid driver’s license, a first-

degree misdemeanor; failure to stop after an accident, a first-degree misdemeanor; and

failure to keep an assured clear distance, a minor misdemeanor. After several months of

delays, the case proceeded to a bench trial on March 8, 2021, at which Allen was found

not guilty of not having a valid driver’s license, but guilty of failure to stop after an accident

and failure to keep an assured clear distance. The court sentenced her to a suspended

180-day jail sentence, non-reporting probation, a driver’s license suspension of six

months, and fines and costs. Her sentence, however, was stayed by the trial court

pending appeal.

       {¶ 6} On appeal, Allen raises three assignments of error. We will address them in

a manner that facilitates our analysis.

       II.     Failure to Stop After an Accident

       {¶ 7} In her first assignment of error, Allen argues that the guilty verdict on the

failure to stop after an accident charge was based on insufficient evidence. She also

claims as part of her third assignment of error that the conviction was against the manifest

weight of the evidence. Because these are related topics, we will consider them together.

       {¶ 8} A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to permit the case to go to

trial or to sustain the verdict as a matter of law. State v. Henderson, 2d Dist. Montgomery
                                                                                               -4-


No. 28975, 2021-Ohio-3943, ¶ 14. Our role when reviewing the sufficiency of the evidence

to support a conviction is to “examine the evidence admitted at trial to determine whether

such evidence, if believed, would convince the average mind of the defendant's guilt

beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus.

       {¶ 9} When an appellate court examines whether a conviction is against the

manifest weight of the evidence, “[t]he court, reviewing the entire record, weighs the

evidence and all reasonable inferences, considers the credibility of the witnesses and

determines whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.” State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997),

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). A case

will not be reversed as being against the manifest weight of the evidence except “in the

exceptional case in which the evidence weighs heavily against the conviction.” (Emphasis

added.) Id. “When engaged in this limited reweighing, the appellate court may not merely

substitute its view for that of the trier of fact[.]” State v. Thompson, 10th Dist. Franklin No.

16AP-812, 2017-Ohio-8375, ¶ 25.

       {¶ 10} It is well established that, when conflicting evidence is presented, a

conviction is not against the manifest weight of the evidence simply because the trier of

fact believed one side’s testimony over the other. We “will not substitute [our] judgment

for that of the trier of fac[t] on the issue of witness credibility unless it is patently apparent

that the trier of fact lost its way in arriving at its verdict.” State v. Smith, 2d Dist.

Montgomery No. 25462, 2013-Ohio-5345, ¶ 16.
                                                                                            -5-


       {¶ 11} In the case before us, Allen was charged with a violation of R.C. 4549.02,

which provides that “[i]n the case of a motor vehicle accident or collision, * * * the operator

of the motor vehicle, having knowledge of the accident or collision, immediately shall stop

* * * at the scene of the accident or collision. The operator shall remain on the scene * * *

until the operator has given the operator’s name and address, * * * together with the

registered number of that motor vehicle, to all of the following: (a) any person injured in

the accident or collision; (b) the operator, occupant, owner, or attendant of any motor

vehicle damaged in the accident or collision; (c) the police officer at the scene[.]” There

can be little debate that the State presented evidence of every element of this statute.

       {¶ 12} It is undisputed, at both the trial level and on appeal, that Allen rear-ended

Cosby. It is also without question that Allen knew it. Further, Allen admits that she did not

give her information to anyone (Cosby or law enforcement) before leaving the scene of

the accident.

       {¶ 13} The trial transcript indicates that, after the accident, Allen approached

Cosby’s car and started to argue, demanding to know why Cosby had stopped her

vehicle. After explaining that there was a pedestrian in the crosswalk, Cosby informed

Allen that the police had been called and that they could sort things out when officers

arrived. “Let the police handle it. We’ll talk to the police when they get here.” Trial Tr. at

27. Nevertheless, according to Cosby’s testimony, Allen continued to be aggressive, and

because Cosby would not engage, Allen started to talk to Cosby’s daughter, who was a

passenger in the car. Cosby told Allen not to talk to her daughter, so Allen walked back

to her car and left the scene.

       {¶ 14} Cosby testified that after Allen drove away, she called the police to let them
                                                                                        -6-


know what had happened and scheduled a time the following day to meet. She further

stated that she did meet with police the next day and explained what had happened, wrote

out a statement, and gave them pictures and a video that showed Allen driving away.

      {¶ 15} Allen did not testify in her own defense, but the State entered into evidence

a statement she gave to police. In it, she admitted to rear-ending Cosby and to driving

away before information was exchanged. Based on the testimony and evidence

presented at trial, every element of the crime of failure to stop after an accident was

established.

      {¶ 16} Nevertheless, Allen argues that her conviction should not stand because

she was prevented from exchanging information with Cosby; she claims that she

“attempted to communicate with the other driver and her daughter, but they refused to

cooperate with [her].” Appellant’s brief at 4. While Cosby conceded at trial that she

communicated only sparingly with Allen, she did clearly express that she had contacted

the police and that she and Allen would talk to the officers when they arrived. Even if the

court believed that Allen attempted to give her information to Cosby, the statute clearly

requires more than just an attempt. It requires that the party stay on scene until “the

operator has given the operator’s name and address and, if the operator is not the owner,

the name and address of the owner of that motor vehicle, together with the registered

number of that motor vehicle,” to the other party and/or the police at the scene of the

accident. R.C. 4549.02(A)(1).

      {¶ 17} Even if, for the sake of argument, we were to assume that the trial court

believed that Allen had been prevented from turning over her information to Cosby, the

guilty verdict would still not be a miscarriage of justice, because Allen could have given
                                                                                            -7-


the information to the police once they arrived on scene, as Cosby testified that she had

called the police, and Allen left before they got there. This is not to say, though, that a

motorist must remain on scene until police arrive in a minor accident such as this – the

statute does not require that – but if Allen was not going to give her information to Cosby,

the other party involved in the crash, her other option was to give the information to the

police, who were on the way.

       {¶ 18} Allen’s conviction for failure to stop after an accident was based on sufficient

evidence and was not against the manifest weight of the evidence. The first assignment

of error is overruled. The third assignment of error, as it relates to failure to stop after an

accident, is also overruled.

       III.   Failure to Keep an Assured Clear Distance

       {¶ 19} In her second assignment of error, Allen contends that the guilty verdict on

the failure to keep an assured clear distance charge was based on insufficient evidence.

In part of her third assignment of error, she also asserts that the conviction was against

the manifest weight of the evidence. We will consider the issues together.

       {¶ 20} R.C. 4511.21(A) states that “no person shall drive any motor vehicle * * *

upon any street or highway at a greater speed than will permit the person to bring it to a

stop within the assured clear distance ahead.” To demonstrate a violation of R.C.

4511.21(A), the State must prove that the driver hit an object that (1) was ahead of him

in his path of travel; (2) was stationary or moving in the same direction as the driver; (3)

did not suddenly appear; and (4) was reasonably discernable. Grout v. Joseph, 2d Dist.

Clark No. 2000-CA-20, 2000 WL 1513930, *2 (Oct 13, 2000), citing Pond v. Leslein, 72

Ohio St.3d 50, 52, 647 N.E.2d 477 (1995).
                                                                                             -8-


       {¶ 21} Allen does not contest the first three elements of the offense but does

dispute that Cosby’s car was reasonably discernable. She claims that the State did not

submit evidence of the weather and road conditions, speed at the time of impact, or the

speed limit on the stretch of roadway, and because of that, the guilty verdict was in error.

We disagree. In most cases the question of “whether the object with which the collision

occurs is discernable” is an easy question; “[a]n automobile * * * stopped on a highway in

a driver’s path during daylight hours is, in the absence of extraordinary weather

conditions, a reasonably discernible object as a matter of law.” Smiddy v. The Wedding

Party, Inc., 30 Ohio St.3d 35, 506 N.E.2d 212 (1987), paragraph two of the syllabus.

       {¶ 22} In this case, Allen was stopped behind Cosby at the red light, which means

Allen discerned that there was a car in front of her initially. In addition, the State presented

a video at trial which showed Allen driving away from the scene in broad daylight, and in

good weather and road conditions. The argument that Cosby’s car was not reasonably

discernable, or that the State failed to prove the elements of the offense, is without merit.

       {¶ 23} Allen’s second assignment of error is overruled. The third assignment of

error, as it pertains to failure to keep an assured clear distance, is overruled as well.

       IV.    Conclusion

       {¶ 24} The judgment of the trial court will be affirmed.

                                       .............



TUCKER, P. J. and WELBAUM, J., concur.


Copies sent to:

Amy B. Musto
                          -9-


John A. Fischer
Hon. Mia Wortham Spells